Case 4:18-cv-00167-O Document 224 Filed 01/03/19        Page 1 of 6 PageID 2733


               IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF TEXAS
                       FORT WORTH DIVISION


TEXAS, WISCONSIN, ALABAMA,
ARKANSAS, ARIZONA, FLORIDA,
GEORGIA, INDIANA, KANSAS,
LOUISIANA, PAUL LePAGE, Governor of
Maine, Governor Phil Bryant of the State of
MISSISSIPPI, MISSOURI, NEBRASKA,
NORTH DAKOTA, SOUTH CAROLINA,
SOUTH DAKOTA, TENNESSEE, UTAH,
WEST VIRGINIA, NEILL HURLEY, and
JOHN NANTZ,
                                      Plaintiffs, Civil Action No. 4:18-cv-
                                                  00167-O
          v.
UNITED STATES OF AMERICA, UNITED
STATES DEPARTMENT OF HEALTH AND
HUMAN SERVICES, ALEX AZAR, in his
Official Capacity as SECRETARY OF
HEALTH AND HUMAN SERVICES,
UNITED STATES INTERNAL REVENUE
SERVICE, and CHARLES P. RETTIG,
COMMISSIONER OF INTERNAL
REVENUE SERVICE,
                                  Defendants.


CALIFORNIA, CONNECTICUT, DISTRICT
OF COLUMBIA, DELAWARE, HAWAII,
ILLINOIS, KENTUCKY,
MASSACHUSETTS, MINNESOTA by and
through its Department of Commerce, NEW
JERSEY, NEW YORK, NORTH CAROLINA,
OREGON, RHODE ISLAND, VERMONT,
VIRGINIA, and WASHINGTON,

                 Intervenor-Defendants.



           INTERVENOR-DEFENDANTS’ NOTICE OF APPEAL




                                          1
Case 4:18-cv-00167-O Document 224 Filed 01/03/19           Page 2 of 6 PageID 2734


         PLEASE TAKE NOTICE that the Intervenor-Defendants hereby
    appeal to the United States Court of Appeals for the Fifth Circuit from this
    Court’s December 30, 2018 Order, ECF No. 221, entering a Final Judgment
    on Count I of Plaintiff’s Amended Complaint. Previously and on
    December 14, 2018, the Court entered an Order granting partial summary
    judgment on Count I of the Amended Complaint. ECF No. 211. On
    December 30, 2018, the Court granted the Intervenor-Defendants’ request
    for entry of partial final judgment on Count I of the Amended Complaint,
    and also granted the Intervenor Defendants’ request for a stay of that
    judgment. ECF No. 220. Accordingly, and pursuant to Federal Rule of
    Civil Procedure 54(b), the Court entered partial final judgment on Count I
    of the Amended Complaint, ECF No. 221. The Intervenor-Defendants
    hereby appeal from the partial final judgment entered by the Court, ECF
    No. 221, as well as the orders underlying that partial final judgment,
    including but not limited to the order granting partial summary judgment
    (ECF No. 211).
    Dated: January 3, 2019            Respectfully submitted,
                                      XAVIER BECERRA
                                      Attorney General of California
                                      JULIE WENG-GUTIERREZ
                                      Senior Assistant Attorney General
                                      KATHLEEN BOERGERS
                                      Supervising Deputy Attorney General
                                      /s/ Neli N. Palma
                                      NELI N. PALMA
                                      NIMROD P. ELIAS
                                      Deputy Attorneys General
                                      California State Bar No. 203374
                                      California State Bar No. 251634
                                      1300 I Street, Suite 125
                                      Sacramento, CA 94244-2550
                                      Telephone: (916) 210-7522
                                      Fax: (916) 322-8288
                                      E-mail: Neli.Palma@doj.ca.gov
                                      Attorneys for Intervenor-Defendants




                                          2
Case 4:18-cv-00167-O Document 224 Filed 01/03/19    Page 3 of 6 PageID 2735


                                GEORGE JEPSEN
                                Attorney General of Connecticut
                                JOSEPH RUBIN
                                Associate Attorney General
                                Attorneys for Intervenor-Defendant the
                                State of Connecticut
                                KATHLEEN JENNINGS
                                Attorney General of Delaware
                                ILONA KIRSHON
                                Deputy State Solicitor
                                JESSICA M. WILLEY
                                DAVID J. LYONS
                                Deputy Attorneys General
                                Attorneys for Intervenor-Defendant the
                                State of Delaware
                                RUSSELL A. SUZUKI
                                Attorney General of Hawaii
                                ANDREA A. SUZUKI
                                Deputy Attorney General
                                ROBERT T. NAKATSUJI
                                Deputy Solicitor General
                                Attorneys for Intervenor-Defendant the
                                State of Hawaii
                                LISA MADIGAN
                                Attorney General of Illinois
                                DAVID F. BUYSSE
                                Deputy Chief, Public Interest Division
                                ANNA P. CRANE
                                Public Interest Counsel
                                MATTHEW V. CHIMIENTI
                                Assistant Attorney General, Special
                                Litigation Bureau
                                Attorneys for Intervenor-Defendant the
                                State of Illinois
                                ANDY BESHEAR
                                Attorney General of Kentucky
                                LA TASHA BUCKNER
                                Assistant Deputy Attorney General
                                S. TRAVIS MAYO
                                Executive Director, Office of Civil and
                                Environmental Law
                                TAYLOR PAYNE
                                Assistant Attorney General
                                Attorneys for Intervenor-Defendant
                                the Commonwealth of Kentucky




                                   3
Case 4:18-cv-00167-O Document 224 Filed 01/03/19    Page 4 of 6 PageID 2736


                                MAURA HEALEY
                                Attorney General of Massachusetts
                                STEPHEN B. VOGEL
                                Assistant Attorney General
                                Attorneys for Intervenor-Defendant the
                                Commonwealth of Massachusetts
                                OFFICE OF THE ATTORNEY
                                GENERAL
                                State of Minnesota
                                SCOTT IKEDA
                                Assistant Attorney General
                                Attorneys for Intervenor-Defendant the
                                State of Minnesota by and through its
                                Department of Commerce
                                GURBIR S. GREWAL
                                Attorney General of New Jersey
                                JEREMY M. FEIGENBAUM
                                Assistant Attorney General
                                ANGELA JUNEAU BEZER
                                Deputy Attorney General
                                Attorneys for Intervenor-Defendant the
                                State of New Jersey
                                LETITIA JAMES
                                Attorney General of New York
                                BARBARA D. UNDERWOOD
                                Solicitor General
                                STEVEN C. WU
                                Deputy Solicitor General
                                LISA LANDAU
                                Bureau Chief, Health Care Bureau
                                ELIZABETH CHESLER
                                Assistant Attorney General, Health Care
                                Bureau
                                Attorneys for Intervenor-Defendant the
                                State of New York
                                JOSHUA H. STEIN
                                Attorney General of North Carolina
                                SRIPRIYA NARASIMHAN
                                Deputy General Counsel
                                Attorneys for Intervenor-Defendant the
                                State of North Carolina
                                ELLEN F. ROSENBLUM
                                Attorney General of Oregon
                                HENRY KANTOR
                                Special Counsel to the Attorney General
                                SCOTT KAPLAN
                                Assistant Attorney General
                                Attorneys for Intervenor-Defendant the
                                State of Oregon



                                   4
Case 4:18-cv-00167-O Document 224 Filed 01/03/19    Page 5 of 6 PageID 2737


                                PETER F. NERONHA
                                Attorney General of Rhode Island
                                MICHAEL W. FIELD
                                Assistant Attorney General
                                MARIA R. LENZ
                                Assistant Attorney General
                                Attorneys for Intervenor-Defendant the
                                State of Rhode Island
                                THOMAS J. DONOVAN, JR.
                                Attorney General of Vermont
                                BENJAMIN D. BATTLES
                                Solicitor General
                                Attorneys for Intervenor-Defendant the
                                State of Vermont
                                MARK R. HERRING
                                Attorney General of Virginia
                                TOBY J. HEYTENS
                                Solicitor General
                                MATTHEW R. MCGUIRE
                                Deputy Solicitor General
                                Attorneys for Intervenor-Defendant the
                                Commonwealth of Virginia
                                ROBERT W. FERGUSON
                                Attorney General of Washington
                                JEFFREY G. RUPERT
                                Chief, Complex Litigation Division
                                JEFFREY T. SPRUNG
                                Assistant Attorney General
                                Attorneys for Intervenor-Defendant the
                                State of Washington
                                KARL A. RACINE
                                Attorney General for the District of
                                Columbia
                                ROBYN R. BENDER
                                Deputy Attorney General
                                VALERIE M. NANNERY
                                Assistant Attorney General
                                Attorneys for Intervenor-Defendant the
                                District of Columbia




                                   5
Case 4:18-cv-00167-O Document 224 Filed 01/03/19             Page 6 of 6 PageID 2738


                          CERTIFICATE OF SERVICE

    On January 3, 2019, I electronically submitted the foregoing document with
    the clerk of court for the U.S. District Court, Northern District of Texas,
    using the electronic case filing system of the court. I hereby certify that I
    have served all counsel and/or pro se parties of record electronically or by
    another manner authorized by Federal Rule of Civil Procedure 5 (b)(2).
                                               /s/   Ashley Harrison




                                           6
